Name: 2003/133/EC: Decision of the European Parliament and of the Council of 19 December 2002 on the mobilisation of the flexibility instrument according to point 24 of the Interinstitutional Agreement of 6 May 1999
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  budget;  employment;  fisheries;  EU finance
 Date Published: 2003-02-28

 Avis juridique important|32003D01332003/133/EC: Decision of the European Parliament and of the Council of 19 December 2002 on the mobilisation of the flexibility instrument according to point 24 of the Interinstitutional Agreement of 6 May 1999 Official Journal L 053 , 28/02/2003 P. 0043 - 0044Decision of the European Parliament and of the Councilof 19 December 2002on the mobilisation of the flexibility instrument according to point 24 of the Interinstitutional Agreement of 6 May 1999(2003/133/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 24 thereof,Having regard to the proposal from the Commission,Whereas:(1) Following the non-renewal of the fisheries agreement between the European Union and the Kingdom of Morocco, a specific action for the conversion of the Spanish and Portuguese fleets was decided for an amount of EUR 197 million. Of this total the budgetary authority agreed on 21 and 22 November 2001 at the conciliation meeting between the Council and a delegation of the European Parliament, with the participation of the Commission, to enter EUR 27 million in the 2003 budget.(2) The actions for the conversion of Spanish and Portuguese fleets fall under heading 2 "structural measures", sub-heading "Structural Funds" of the financial perspectives.(3) In accordance with point 12, paragraph 2 of the Interinstitutional Agreement on budgetary discipline and improvement of the budgetary procedure, the appropriations foreseen for actions covered by heading 2 "structural measures" of the financial perspectives do not leave any margin under the ceiling.(4) At the conciliation meeting on 25 November 2002, the European Parliament and the Council have accepted transfer No 51/2002 which provides EUR 14991760 from unused appropriations in the 2002 budget onto the line B2-2 0 0. They have also agreed to inscribe the remaining EUR 12008240 on B2-2 0 0 for the budget year 2003. This amount will be beyond the ceiling of heading 2 for 2003 and has therefore to be financed from the flexibility instrument.(5) In particular, for the action of conversion of the Spanish and Portuguese fleets, it is then appropriate to make an exception to the general rule of the Interinstitutional Agreement, providing that: "the flexibility instrument should not, as a rule, be used to cover the same needs two years running.",HAVE DECIDED AS FOLLOWS:Article 1For the general budget of the European Union for the financial year 2003 (hereinafter "the 2003 budget"), the flexibility instrument shall be used to provide the sum of EUR 12008240 in commitment appropriations.This amount shall be used for the financing of the targeted measure for the promotion of the conversion of vessels and of fishermen who were, until 1999, dependent on the fisheries agreement with Morocco, covered by the "structural measures" heading of the financial perspectives, under line B2-2 0 0 of the 2003 budget.Article 2This Decision shall be published in the Official Journal of the European Communities at the same time as the 2003 budget.Done at Strasbourg, 19 December 2002.By the European ParliamentThe PresidentP. CoxBy the CouncilThe PresidentT. Pedersen(1) OJ C 172, 18.6.1999, p. 1.